Citation Nr: 1122419	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-49 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  His military occupational specialty was Bridge Spec (specialist), he had M-14 and M-16 experience, and he had training as a combat engineer.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

Although the Veteran indicated in his November 2009 substantive appeal that he wanted to testify at a travel board hearing at the RO, a statement from the Veteran dated in February 2010 withdrew his request for a personal hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that his diagnosed bilateral hearing loss and tinnitus are due to his exposure to acoustic trauma during service without ear protection.  

Service connection for hearing loss is not dependent on a Veteran's audiological findings on separation.  In fact, competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet.App. 155, 160 (1993).  

The Veteran's service treatment records include audiograms, conducted in April 1970, that show bilateral defective hearing; repeat audiograms in May 1970 are within normal limits.  Also on file is a September 2009 audiological report that shows bilateral pure tone thresholds of greater than 40 decibels at 4000 hertz.

Although an October 2009 VA opinion concluded that the Veteran does not have hearing loss and tinnitus due to service, this opinion does not comment on the abnormal audiograms in service and does not appear to have considered the September 2009 private report.  

Based on the above, there is insufficient evidence on file on which to make a reasoned determination.  Consequently, the case is REMANDED for the following actions:

1.  The AMC/RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for hearing loss or tinnitus that is not evidenced by the current record.  The Veteran will be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The AMC/RO will then obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.

2.  Upon the passage of a reasonable amount of time or upon the Veteran's response, the AMC/RO must arrange for the health care provider who examined the Veteran and provided an opinion in October 2009 to again review the claims file and provide another opinion that discusses the abnormal audiograms in service and the September 2009 private report.  If the examiner who provided the opinion in October 2009 is unavailable, the AMC/RO must obtain the requested opinion from another qualified health care provider after review of the claims file.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

b. After review of the claims file, the reviewer must address whether the Veteran's bilateral hearing loss and tinnitus is the result of injury or disease (to particularly include the in-service noise exposure) incurred or aggravated by his service, taking into consideration the service exposure to acoustic trauma and the fact that service connection for hearing loss is not dependent on a Veteran's audiological findings on separation.  This opinion will also discuss the abnormal service audiograms and the September 2009 private hearing report.  In all conclusions, the opinion must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, the examiner should so state.  

c. If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

d. If it is determined that a current examination is needed in order to provide the requested opinion, an examination will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  Thereafter, the AMC/RO will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  After the above have been completed, the AMC/RO will re-adjudicate the Veteran's service connection claims for bilateral hearing loss and tinnitus based on all of the evidence of record.  If either of the benefits sought on appeal remains denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


